Roby, J.
Concurring. The conclusion reached is correct, whether the complaint counts upon the common law duty of the master, or upon the coal miner’s act, §§7472, 7479 Burns 1894.
If the latter theory is adopted, then the discussion relative to “the assumption of risk” is inapplicable, for the reason, in my opinion, that the legislature has fixed a specific *12and defined duty upon the employer, necessary to the safety of tire employe, and With the performance of "which he stands charged. The penalty for violation of such a law can not he assumed by the person for whose protection it is designed, nor can the wrong-doer be permitted to nullify the statute directly or indirectly.